Beck, J.
i. tax title: quStlon: . statute of limnations. I. The plaintiff claims title under a tax sale and deed, of which due proof was made at the trial. lie seems to hold two or three successive tax deeds, but relies on the one last executed. Nothing .. ..... . further need be said as to his title, m the view we take of the case, than that the sales and deeds appear to be valid. In other-words, he claims title under a treasurer’s deed which, upon its face, is regular and formal. While the defendants allege in their answer that they hold the government title, which is denied by plaintiff, they failed to introduce evidence establishing this averment. They introduced in evidence a conveyance to themselves and another to their grantors, and then stopped, utterly failing to show that they hold title to the property.
II. Code, § 897, provides that “no person shall be permitted to question the title acquired by a treasurer’s deed without first showing that he, or the person under whom he claims title, had title to the property at the time of the sale.” Defendants, having failed to establish the patent title in themselves, cannot dispute the tax title of plaintiff, and they can not defeat recovery by plaintiff, under Code, § 902, which limits actions for the recovery of land sold for taxes to five years after the treasurer’s deed was executed and recorded. Lockridge v. Daggett, 51 Iowa, 332. Here this case ends. *94The defendants cannot, in this action, question the title held by plaintiff under the treasurer’s deed. ’ The decree of the district court, therefore, rightly quieted his title against all claims held by defendant.
2. practice correctionof clerks docket. III. Defendant’s abstract shows that the appeal was taken from the circuit court. An amended abstract, which is n°t denied by defendants, shows that it is from the district court; and the contents of the 01qgjnaj abstract verifies this amendment. The dockets of the clerk follow the abstract. They will be corrected, so as to show the appeal as being from the district court.
Aeeirmed.